         Case 1:19-cv-00107-JCG Document 67               Filed 09/13/21     Page 1 of 2




                UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE JENNIFER CHOE-GROVES, JUDGE
__________________________________________
                                           )
HUSTEEL CO., LTD.,                         )
                                           )
            Plaintiff,                     )
                                           )
      and                                  )
                                           )
HYUNDAI STEEL COMPANY, SEAH STEEL )          Consol. Court No. 19-00107
CORPORATION, and NEXTEEL CO., LTD.,       )
                                           )
            Consolidated Plaintiffs,       )
                                           )
      v.                                   )
                                           )
UNITED STATES,                            )
                                           )
            Defendant,                     )
                                           )
      and                                  )
                                           )
WHEATLAND TUBE COMPANY,                    )
                                           )
      Defendant-Intervenor.                )
__________________________________________)

                            DEFENDANT’S COMMENTS
                    IN SUPPORT OF REMAND REDETERMINATION

       Defendant, the United States, respectfully submits these comments in support of the

remand redetermination filed on June 22, 2021. See Final Results of Redetermination Pursuant

to Court Remand, June 22, 2021, ECF No. 62. In its remand order, the Court granted our motion

for partial voluntary remand and ordered the Department of Commerce (Commerce) to

reconsider its particular market situation determinations and adjustments in light of the Court’s

precedents. Husteel Co., Ltd. v. United States, 517 F. Supp. 3d 1342, 1348 (Ct. Int’l Trade 2021)

(ECF No. 61). Commerce filed the remand redetermination under respectful protest, in that it

continued to find that a particular market exists in Korea, Remand Redetermination at 2, but
         Case 1:19-cv-00107-JCG Document 67               Filed 09/13/21     Page 2 of 2




Commerce nevertheless fully complied with the Court’s remand order by removing the cost-

based particular market situation adjustment. See id. at 3-4.

       No party objected to the remand redetermination by the Court’s August 13, 2021

deadline. See 517 F. Supp. 3d at 1348. On August 25, 2021, consolidated plaintiff, Hyundai

Steel Company, filed comments in support of the remand redetermination, and represented that

other consolidated plaintiffs similarly support the remand redetermination. See Hyundai

Comments at 1-2 (ECF No. 65).

       Because the remand redetermination complies with the Court’s remand order, and no

party objects to it, we respectfully request that the Court sustain the remand redetermination and

enter final judgment.

                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     JEANNE E. DAVIDSON
                                                     Director


OF COUNSEL:                                          /s/ Patricia M. McCarthy
                                                     PATRICIA M. MCCARTHY
ELIO GONZALEZ                                        Assistant Director
Senior Attorney                                      U.S. Department of Justice
Office of the Chief Counsel                          Commercial Litigation Branch
   for Trade Enforcement & Compliance                P.O. Box 480, Ben Franklin Station
U.S. Department of Commerce                          Washington, D.C. 20044
                                                     Tel: (202) 307-0164
                                                     Fax: (202) 307-0972
                                                     Email: patricia.mccarthy@usdoj.gov

September 13, 2021                                   Attorneys for Defendant United States
